 PROB 12C                                                                          Report Date: November 19, 2018
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                            Nov 20, 2018
                                          Eastern District of Washington
                                                                                                SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: William Nathaniel Luke                    Case Number: 0980 1:15CR02009-SAB-1
 Address of Offender:                                              Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: May 31, 2016
 Original Offense:        Felon in Possession of Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 28 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Ian Garriques                      Date Supervision Commenced: June 19, 2018
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: June 18, 2021


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/01/2018.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition #18: You must abstain from the use of illegal substance, and must submit
                        to urinalysis testing (which may include urinalysis or sweat patch), as directed by the
                        supervising officer, but no more than six tests per month, in order to confirm continued
                        abstinence from this substance.

                        Supporting Evidence: Mr. Luke failed to report to Merit Resource Services for random
                        urinalysis testing on November 14, 2018.

                        On June 20, 2018, supervised release conditions were reviewed and signed by Mr. Luke
                        acknowledging his understanding of special condition number 18, which requires him to
                        submit to random drug testing. Mr. Luke also signed the Eastern District of Washington
                        substance abuse testing instructions.

                        Mr. Luke was referred to Merit Resource Services (Merit) for drug and alcohol testing using
                        the color line. Mr. Luke is required to test at least three times per month using this system.
                        Mr. Luke failed to report to Merit for a random drug test on November 14, 2018.
Prob12C
Re: Luke, William Nathaniel
November 19, 2018
Page 2

          6           Standard Condition #6: The defendant shall notify the probation officer at least ten days
                      prior to any change in residence or employment.

                      Supporting Evidence: Mr. Luke is alleged to have failed to report a change in his
                      employment status after being terminated on November 15, 2018.

                      On June 20, 2018, supervised release conditions were reviewed and signed by Mr. Luke
                      acknowledging his understanding of standard condition number 6, which requires him to
                      notify his probation officer of any change in employment.

                      Mr. Luke was employed at Old County Buffet as a dishwasher. On November 19, 2018, this
                      officer spoke with the Manager at Old County Buffet, who reported that Mr. Luke’s
                      employment was terminated on November 15, 2018, due to failing to show up for work. Mr.
                      Luke reported to the probation office on November 16, 2018, and had the opportunity to
                      report his employment status change but failed to do so.
          7           Special Condition #17: You must abstain from alcohol and must submit to urinalysis and
                      Breathalyzer testing as directed by the supervising officer, but no more than six tests per
                      month, in order to confirm continued abstinence from this substance.

                      Supporting Evidence: Mr. Luke is alleged to have consumed alcohol on November 15,
                      2018.

                      On June 20, 2018, supervised release conditions were reviewed and signed by Mr. Luke
                      acknowledging his understanding of special condition number 17, which prohibits him from
                      consuming alcohol.

                      On November 16, 2018, Mr. Luke reported to the probation office and admitted to having
                      consumed alcohol. Mr. Luke signed an admission/denial of drug use form admitting to
                      having consumed alcohol on November 15, 2018.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this
petition in future proceedings with the violations previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     November 19, 2018
                                                                           s/Jose Zepeda
                                                                           Jose Zepeda
                                                                           U.S. Probation Officer
Prob12C
Re: Luke, William Nathaniel
November 19, 2018
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                    November 20, 2019

                                                                    Date
